NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 27 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-50350

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00022-AB-2

 v.
                                                MEMORANDUM*
JESUS GARCIA, AKA Chuy, AKA Jesus
Garza Garcia,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                     Argued and Submitted February 15, 2018
                              Pasadena, California

Before: McKEOWN and WARDLAW, Circuit Judges, and DONATO,** District
Judge.

      Jesus Garcia appeals his conviction based on the district court’s denial of his

motion to suppress. Garcia argues that evidence derived from an investigatory stop

should have been suppressed because the officers did not have reasonable


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable James Donato, United States District Judge for the
Northern District of California, sitting by designation.
suspicion to stop the car. Because the parties are familiar with the facts, we do not

recite them here. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The Fourth Amendment permits investigatory stops “only upon a showing of

reasonable suspicion: a particularized and objective basis for suspecting the

particular person stopped of criminal activity. Reasonable suspicion requires

specific, articulable facts which, together with objective and reasonable inferences,

form a basis for suspecting that a particular person is engaged in criminal

conduct.” United States v. Thomas, 211 F.3d 1186, 1189 (9th Cir. 2000) (citations

and internal quotation marks omitted).

      Here, the officers had a “particularized and objective basis” for suspecting

that the car’s windows were tinted beyond the level permitted by California

Vehicle Code § 26708. During the evidentiary hearing, the officers testified that

the car’s windows were tinted so darkly that they were unable to see the occupants

inside of the vehicle. Officer Osorio added that this was true even when the

headlights of the officers’ car were pointed directly into the car. The officers

testified that, given their training and experience, this observation indicated that the

tinting was beyond the permissible level. The district court expressly credited the

officers, and “afforded greater weight” to Officer Osorio’s testimony given “her

additional experience on the job, her consistent description of the circumstances,

and her credible demeanor during the hearing.”


                                           2
      Contrary to Garcia’s argument, the facts here are not similar to those in

United States v. Caseres. In Caseres we held that a mere observation that the

windows were tinted, without additional articulable facts suggesting that the

windows were “not factory-installed, legally tinted safety glass,” was too

speculative. 533 F.3d 1064, 1069 (9th Cir. 2008). Here, on the other hand, the

officers not only saw the tinting, but observed that it was so dark that they were

unable to see the occupants even when headlights were pointing into the car, and

they had prior experience in these matters. These “specific, articulable facts,”

especially when coupled with the credibility finding, were sufficient to support a

reasonable suspicion.

      AFFIRMED.




                                          3